Citation Nr: 1547499	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1945 to November 1946.  He died in December 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.

On her VA Form 9 perfecting her appeal, the appellant indicated that she was appealing the denial of "Dependency and Indemnity Compensation," which includes service connection for cause of death and pursuant to 38 U.S.C.A. § 1318.  As such, the Board has identified the issues as stated on the title page.  See Evans v. Shinseki, 25Vet. App. 7 (2011) 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2011; the immediate cause of the Veteran's death, as shown on the death certificate, was acute renal failure, and the underlying causes were pneumonia and liver hematoma-tumor.

2.  At the time of his death, service connection was in effect for bilateral defective hearing, rated 100 percent disabling, and malaria, rated noncompensable.

3.  The renal failure, pneumonia, and liver hematoma-tumor that caused the Veteran's death did not manifest during service and are not shown to be causally related to service, and renal disease did not manifest within a year of service.

4.  The preponderance of the evidence shows that a disability of service origin, to include the Veteran's bilateral defective hearing and malaria, did not cause or hasten his death, or contribute substantially or materially to result in his death.

5.  The evidence fails to show that the Veteran was a prisoner of war and/or was continuously rated totally disabled for 10 years preceding his death or died within five years of his discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).

2.  The criteria for an award of DIC benefits have not been met.  38 U.S.C.A. §§ 1318, 7105 (West 2014); 38 C.F.R. §§ 3.22, 3.105(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in March 2012, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain.  The letter also identified the disorders for which the Veteran was service-connected for at the time of his death, as required by Hupp.  Therefore, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  A medical opinion need not be obtained in order to decide the claim on the merits because there is no indication from the record that the service connected disabilities were related to the cause of death, which was acute renal failure, pneumonia, and liver hematoma-tumor.  Furthermore, there is no indication from the record that the Veteran had renal failure disorder during service or within a year of service, or chronic pneumonia or liver hematoma-tumor during service.  Therefore, there is not a reasonable possibility that obtaining a medical opinion would substantiate the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 Fed. 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Board finds the duties to notify and assist have been fulfilled and no further action is necessary under the mandate of the VCAA.

II.  Cause of Death

In this case, the appellant seeks to establish service connection for the cause of the Veteran's death.  The Veteran's death certificate states that he died on December [redacted], 2011 and that the immediate cause of death was acute renal failure of five days' duration, and the underlying causes were pneumonia of one week's duration and liver hematoma-tumor of unknown duration.  At the time of his death in 2011, service connection was in effect for bilateral defective hearing, evaluated as 100 percent disabling, and malaria, rated at 0 percent.
 
Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (West 2014).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015). 

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection for certain chronic diseases, including renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Board finds that service connection for the cause of the Veteran's death has not been established.  The service treatment records do not show that a renal disorder, or liver hematoma-tumor were present in service.  The Veteran was diagnosed with pneumonia of the right lower lobe in December 1945.  The records do not show that there was ongoing treatment for pneumonia or further diagnoses during service or prior to December 2011.  Therefore, the pneumonia that the Veteran was diagnosed with during service appears to have been of a transient nature.  As discussed above, the death certificate states that the pneumonia that the Veteran had of the time of his death was present for one week prior to death.  The record also does not show that renal disease was present within a year of service.  The death certificate states that acute renal failure was present for five days prior to death.  In addition, there is no indication from the record that the Veteran's service-connected bilateral defective hearing and malaria contributed to his death.  

The appellant's contentions as to the Veteran's cause of death, based upon her own beliefs and her familiarity with his medical history, have been considered.  The matter at hand involves complex medical assessments that requires medical expertise.  The record does not show that the appellant has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The renal condition and liver hematoma-tumor that caused the Veteran's death was not shown in service, the pneumonia from service was not a chronic condition, and the renal condition was not present within a year of service.  In addition, the preponderance of the evidence is against finding that any of Veteran's service-connected disabilities caused or materially contributed to his death.  Therefore, service connection for the cause of death must be denied.

In reaching this determination, the Board does not wish in any way to diminish the Veteran's military service.  Although the Board is sympathetic to the appellant, because the preponderance of the evidence is against service connection for the cause of the Veteran's death, the Board it is without authority to grant her claim on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

III.  DIC under 38 U.S.C.A. 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service- connected disability that was rated totally disabling 1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 2) if the disability was rated by the VA as totally disabling continuously since the Veteran' s release from active duty and for at least five years immediately preceding death; or (3) if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b). 
With the above criteria in mind, the facts of this case are not in dispute and show that the Veteran separated from active duty in November 1946 and died in December 2011.  At the time of his death, service connection was in effect for bilateral defective hearing, with an evaluation of 100 percent, and malaria, with an evaluation of 0 percent.  The bilateral defective hearing was rated 100 percent from April 2003.  It was previously evaluated as 40 percent disabling from January 1969.  Therefore, the Veteran did not have a disability that was rated totally disabled for ten years prior to his death or continuously since active duty and at least five years before death.  The appellant does not claim and the record does not show that the Veteran was a prisoner of war.  Likewise, the record does not show that that but for clear and unmistakable error in an earlier rating decision, the Veteran would have met one of the 38 U.S.C.A. § 1318 criteria for DIC.  Therefore, the criteria for DIC under 38 U.S.C.A. § 1318 are not satisfied. 

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met because the evidence fails to show the Veteran (i) was continuously rated totally disabled during the 10 years preceding his death, (ii) died within five years of discharge from active duty, or (iii) was a former prisoner of war.

Per the application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board also finds that it need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22 (2014).

Therefore, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


